Citation Nr: 9920245	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises 
of the Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $9,195.

(The issue of entitlement to service connection for a kidney 
disorder is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1948 to February 
1950, from August 1951 to July 1955, and from September 1958 
to July 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993, decision of the 
Committee on Waivers and Compromises (Committee) of the 
Huntington, West Virginia, Regional Office (RO) of the VA.  
The notice of disagreement was received in January 1994.  The 
statement of the case was sent to the veteran in February 
1994.  The substantive appeal was received in March 1994.  In 
November 1994, this case was administratively remanded by 
letter to the RO in order to schedule the veteran for a 
personal hearing before a member of the Board at the RO.  In 
June 1996, the veteran testified at a personal hearing before 
a member of the Board at the RO.  In December 1996, the Board 
remanded this case to the RO for further developmental 
action.  


REMAND

As pointed out by the representative in the April 1999 
informal hearing presentation, the veteran's debts were 
discharged in bankruptcy under 11 U.S.C. § 7 in June 1997 by 
the United States Bankruptcy Court of the Southern District 
of West Virginia.  A review of those documents, which are of 
record, shows that the veteran's debt to the VA was among the 
listed debts which were discharged.  However, following the 
receipt of those documents, no further action was taken by 
the RO according to the information in the claims file.  
However, the veteran's representative indicated that an 
individual employed by the VA's Debt Management Center was 
allegedly "closing the file" with regard to the overpayment 
at issue.  

In light of the foregoing, the Board finds that this matter 
must be remanded to the RO for further action in light of the 
discharge of the VA debt by the United States Bankruptcy 
Court of the Southern District of West Virginia.  

The issue of entitlement to waiver of 
recovery of the overpayment of VA 
improved pension benefits in the amount 
of $9,195 is referred to the RO for 
appropriate action in light of the 
discharge of the VA debt by the United 
States Bankruptcy Court of the Southern 
District of West Virginia.  The veteran 
should be notified if his debt to the VA 
has been resolved and is no longer at 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The Board expresses 
no opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










